DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
As discussed in the previous Office actions, Applicants elected with traverse Group 1 and the species that the second vessel section is configured to be a growth stage bioreactor (claim 7), that the first vessel section has a conical shape with the bottom smaller than the top and that the second vessel section is of constant diameter (claim 44).  No claims have been amended or added.  Claims 1, 2, 9-30 and 35 have been canceled.  Accordingly, claims 3-7, 41 and 44 are examined on the merits herewith.  Claims 8, 31-34, 36-40, 42 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions, there being no allowable generic or linking claim.  
Claim Objections
Claim 3 is again objected to because of the following informalities.  Appropriate correction is required.  All instances of the word “ media” should be changed to “medium” for proper grammar.  The bioreactor contains cells in a cell culture medium.
Applicants have declined to correct this grammatical error.  Medium is the singular form of the word; media is the plural form.  The objection is maintained.  
Claim Rejections - 35 USC § 112, (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7, 41 and 44 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are ambiguous and indefinite, because claim 3 recites that the bioreactor has a minimum aspect ratio of greater than 0.3:1, but it cannot be determined which part of the bioreactor this aspect ratio pertains to, particularly as the bioreactor comprises three sections and may comprise more sections.  Which section or sections does this aspect ratio pertain to?  Clarification and appropriate correction are required. 
Applicants assert that the claims are not indefinite, because any section can have this aspect ratio, and because Figs. 7 – 9 show bioreactors that have this aspect ratio throughout the bioreactor, and because the specification asserts that typical bioreactors do not have this aspect ratio.  In reply, it is the claims that are examined, not the specification and not the drawings, particularly with respect to definite claim language and the presence or absence thereof.  Again, it cannot be determined which section of the two or more sections this aspect ratio pertains to.  If Applicants’ intended meaning is that this aspect ratio of greater than 0.3 : 1 can pertain to any one section or to all sections of the bioreactor, this limitation, this structural feature, should be added to claim 3.  As an aside, the drawings are very schematic, as they are just outlines, and the bioreactors of Figs. 8 and 9 appear to have only one section, in which the diameter varies, increasing from bottom to top.  The rejection is maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 7, 41 and 44 remain rejected under 35 U.S.C. 103 as being unpatentable over Dalian Science and Engineering University (CN 1086542 A, 1994), an English machine translation of which is referred to, as Examiner cannot read Chinese.  Dalian discloses a bioreactor for culturing yeast (which are live cells) comprising three vessel sections (four in total).  The base is narrower than the top.  The bioreactor has an agitator- an air lift agitator/mixer (the agitator may be but need not be an impeller; see paragraphs 57-58 of the specification and the term “such as”).  See Fig. (there is only 1 Figure).  The first vessel section, the settlement barrel (between the top expanding reach (8) and the lower shell (3)) is conical, with a base that is narrower than the top.  The aspect ratio of this section is 700:650 (700 mm in diameter and 650 mm in height), which yields an aspect ratio of greater than 0.3:1.  See p. 2, roughly the middle of the page, and p. 3, after Embodiment.  See claims 3 and 4.  Claim 3 is broad and does not recite which part of the bioreactor the aspect ratio pertains to.  The first vessel section is conical, with a base that is narrower than the top; see Fig. and claim 44.  The second vessel section is/can be either the top expanding reach or the lower shell.  The artisan of ordinary skill at the time that the invention was filed would have known that adding cells (in their cell culture medium) or medium would have increased the internal volume from a first volume to a second volume.  See claim 3.  The second vessel section, the top expanding reach (8) is configured to be a growth bioreactor, because it is the largest section and because the cells grow there.  See Fig.; see claim 7.  The aspect ratio of this section is 800:950 (800 mm in diameter and 950 mm in height), or 0.84, which yields an aspect ratio between 0.3 and 3.  See p. 2, roughly the middle of the page, and p. 3, after Embodiment.  See claim 5.  The second vessel section is of constant diameter; see Fig. and claim 44.  The third vessel section is the lower shell (3).  See See p. 2, roughly the middle of the page, p. 3, after Embodiment and Fig.  See claim 41.
In view of the foregoing, a holding of obviousness is required.

Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dalian Science and Engineering University (CN 1086542 A, 1994), an English machine translation of which is referred to, as Examiner cannot read Chinese.  As discussed above, Dalian discloses a bioreactor for culturing yeast (which are live cells) comprising three vessel sections (four in total).  The base is narrower than the top.  The bioreactor has an agitator- an air lift agitator/mixer (the agitator may be but need not be an impeller; see paragraphs 57-58 of the specification and the term “such as”).  See Fig. (there is only 1 Figure).  The second vessel section, the settlement barrel (between the top expanding reach (8) and the lower shell (3)) is conical, with a base that is narrower than the top.  The aspect ratio of this section is 700:650 (700 mm in diameter and 650 mm in height), which yields an aspect ratio of greater than 0.3:1.  See p. 2, roughly the middle of the page, and p. 3, after Embodiment.  See claims 3 and 5.  Claim 3 is broad and does not recite which part of the bioreactor the aspect ratio pertains to.    The artisan of ordinary skill at the time that the invention was filed would have known that adding cells (in their cell culture medium) or medium would have increased the internal volume from a first volume to a second volume.  See claim 3.  The first vessel section is the lower shell (3).  It holds liquid cell culture medium and cells (which are biological material).  It has a diameter, a constant diameter, and an inlet port through which the cells, in a glucose-containing medium, are inoculated into the bioreactor.  The inlet port is below the water jacket.  See p. 2, roughly the middle of the page and the lower portion of the page, p. 3, after Embodiment and Fig.  See claim 6.
In view of the foregoing, a holding of obviousness is required.
Applicants assert that their invention is not obvious, because a single point in one section of a bioreactor does not render obvious a minimum aspect ratio of the entire bioreactor.  The bioreactor in the reference does not have a minimum aspect ratio along the entire height.  In reply, for any bioreactor, one could measure the width at any particular point and the height and calculate the ratio of these two dimensions.  Yet, as discussed above, it is the claims that are examined, and the claims do not recite that the aspect ratio of greater than 0.3 : 1 pertains to every single point in the bioreactor with respect to the width at that point and the height of the bioreactor.  Again, if such is the intended meaning, this limitation, this structural feature, should be added as a limitation to claim 3.  The rejections are maintained.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicants are advised to participate in the after-final consideration pilot program (unless Applicants prefer to file an RCE).  Applicants are reminded of the PTO’s new policies and procedures in this program for responding to final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patents/init_events/afcp.jsp, After-final Consideration Pilot 2.0.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one claim must be amended in a way that does not broaden that claim.  
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-06-17